FILED
                              FOR PUBLICATION                                 JUL 15 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GERALD ROSS PIZZUTO, Jr.,                       No. 12-99002

              Petitioner - Appellant,           D.C. No. 1:05-cv-00516-BLW
                                                District of Idaho, Boise
  v.

RANDY BLADES, Warden, Idaho                     ORDER
Maximum Security Institution,

              Respondent - Appellee.


Before: FISHER, GOULD, and RAWLINSON, Circuit Judges.

       This case is RESUBMITTED as of the date of this order.

       In light of the Supreme Court’s opinion in Hall v. Florida, 134 S. Ct. 1986

(2014), the opinion filed on September 9, 2013 and reported at Pizzuto v. Blades,

729 F.3d 1211 (9th Cir. 2013), is WITHDRAWN.

       The briefing schedule set in our orders of November 4, 2013 and June 10,

2014 is VACATED.

       Petitioner-Appellant’s Petition for Rehearing and Petition for Rehearing En

Banc is DENIED as moot.
      We VACATE the order of the district court and REMAND the case to the

district court for further proceedings consistent with Hall.




                                          2
                                  COUNSEL

Heather Williams, Federal Defender; Joseph Schlesinger, Assistant Federal
Defender; Joan M. Fisher (argued), Assistant Federal Defender, Federal Defender
for the Eastern District of California, Sacramento, California, for Petitioner-
Appellant.

Lawrence G. Wasden, Attorney General of Idaho, Paul R. Panther, Deputy
Attorney General, and L. LaMont Anderson (argued), Deputy Attorney General,
Boise, Idaho, for Respondent-Appellee.




                                       3